SOKO FITNESS & SPA GROUP, INC. NO. 194, GUOGELI STREET, HARBIN HEILONGJIANG PROVINCE, CHINA150001 VIA EDGAR TRANSMISSION April 14, 2010 Mr. H. Christopher Owings Assistant Director Division of Corporation Finance Mail Stop 3561 United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: SOKO Fitness & Spa Group, Inc. Form 10-K for the Fiscal Year Ended May 31, 2009 Filed on August 31, 2009 and amended on February 3, 2010 and February 24, 2010 Form 10-K for the Fiscal Year Ended May 31, 2008 Filed on August 29, 2008 and amended on February 17, 2009 and July 30, 2009 Form 10-KSB for the Fiscal Year Ended May 31, 2007 Filed on February 29, 2008 and amended on October 24, 2008 Form 10-Q for the Fiscal Quarter Ended August 31, 2009 Filed on October 15, 2009 and amended on February 3, 2010 Form 10-Q for the Fiscal Quarter Ended February 28, 2009 Filed on April 14, 2009 and amended on July 30, 2009 and February 3, 2010 Form 10-Q for the Fiscal Quarter Ended November 30, 2008 Filed on January 14, 2009 and amended on February 17, 2009 Form 10-Q for the Fiscal Quarter Ended August 31, 2008 Filed on October 15, 2008 and amended on February 17, 2009 Current Report on Form 8-K Filed on September 10, 2009 (collectively, the “’34 Act Documents”) Registration Statement on Form S-1 File No. 333-151563 (the “Registration Statement”) Dear Mr. Owings: In connection with the comments and review by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) of the ’34 Act Documents referred to above, SOKO Fitness & Spa Group, Inc. (the “Company”) acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in its filings; · Staff comments or changes to disclosure in response to Staff comments in the Company’s filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, in connection with the Staff’s review of the above referenced Registration Statement, the Company acknowledges that: · Should the Commission or the Staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; · The action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosures in the Registration Statement; and · The Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you or others have any questions or would like additional information, please contact the Company’s legal counsel, Barry I. Grossman or Lawrence A. Rosenbloom, at (212) 370-1300.Thank you for your attention to this matter. Very truly yours, By: /s/Tong Liu Tong Liu President, CEO and Chairman SOKO Fitness & Spa Group, Inc. cc:Ellenoff Grossman & Schole LLP
